Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the___ day of
__________, 2011, by and between Organovo, Inc., a Delaware corporation (the
“Company”), and the investors listed on the Schedule of Investors attached
hereto (each an “Investor” and collectively, the “Investors”).


W I T N E S S E T H:


WHEREAS, the Company desires to sell to the Investors, and the Investors desire
to purchase from the Company, units (each, a “Unit” and collectively, the
“Units”) comprised of (a) 6% Convertible Promissory Notes in the aggregate
principal amount, subject to increase as provided below, of up to $1,000,000
(each a “Note and collectively, the “Notes”), in the form attached as Exhibit A
hereto, and (b) a warrant (each a “Warrant” and collectively, the “Warrants”),
in the form attached as Exhibit B hereto, to purchase shares of the Company’s
common stock, $0.0001 par value per share (the “Common Stock”); and


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties do hereby
agree as follows:


1.           Purchase and Sale of Notes and Warrants.


1.1           Issuance and Sale of Notes and Warrants. Subject to the terms and
conditions of this Agreement, the Investors severally and not jointly agree to
purchase at the Closing (as hereafter defined), and the Company agrees to issue
and sell to the Investors at the Closing, the amount of Notes and the Warrants
based on the purchase price set forth opposite each Investor’s name on the
Signature Page hereto, for an aggregate purchase price of up to One Million
($1,000,000) Dollars (the “Aggregate Offering Amount”; and the offering of the
Notes and Warrants being offered hereunder referred to as the “Offering”).  The
Aggregate Offering Amount, with the consent of the Company and the Selling
Agent, as defined below, may be increased to $1,500,000 to cover overallotments.


1.2           Payment.  The Investor is enclosing with its delivery of its
Signature Page hereto a check payable to, or will promptly make a wire transfer
payment to, “Signature Bank, Escrow Agent for Organovo, Inc.” in the full amount
of the purchase price of the Notes and Warrants being subscribed for (the
“Purchase Price”).  Wire instructions are as follows:


Bank Name: Signature Bank
ABA Number: 026013576
A/C Name: Signature Bank, as Agent For Organovo, Inc.
A/C Number: # 1501667028
FBO: Investor Name
Social Security Number
Address
 
 
1

--------------------------------------------------------------------------------

 


All payments made by check as provided in this Section 1.2 shall be promptly
deposited by the Company or Spencer Trask Ventures, Inc. (in its capacity as the
“Selling Agent”) with Signature Bank (the “Escrow Agent”), and all payments
hereunder shall be held in a non-interest-bearing escrow account (the “Escrow
Account”) until the earliest to occur of (a) the Closing (as defined below), (b)
the rejection of such proposed investment by the Company or the Selling Agent
and (c) the termination of the Offering by the Company or the Selling Agent.  


1.3           Closing.


(a)           The initial closing of the purchase and sale of Notes and Warrants
under this Agreement (the “Initial Closing”) shall be held at the offices of the
Company, 5871 Oberlin Dr., Suite 150, San Diego, California 92121 (or remotely
via the exchange of documents and signatures), on or before October 31, 2011,
subject to the Company’s and Selling Agent’s mutual right to extend the Offering
until November 30, 2011 (the date of the Initial Closing is hereinafter referred
to as the “Initial Closing Date”). The subsequent closing(s) of the purchase and
sale of Notes (up to Aggregate Offering Amount) and Warrants under this
Agreement (the “Subsequent Closing(s)”) shall take place at a time agreed upon
by the Company and the Selling Agent (the date(s) of the Subsequent Closing(s)
is hereinafter referred to as the “Subsequent Closing Date(s)”), all of which
shall occur in any event no later than December 12, 2011 to allow for checks to
clear to the extent received on or before November 30, 2011.  The Investors
agree that any additional persons or entities that acquire Notes and Warrants at
any Subsequent Closing shall become Investors under this Agreement with all
rights and obligations attendant thereto, upon their execution of this Agreement
without further action by any other Investor.  For purposes of this Agreement,
the terms “Closing” and “Closing Date”, unless otherwise indicated, refer to the
applicable closing and closing date of the Initial Closing or the Subsequent
Closing(s), as the case may be.


(b)           At each Closing, the Company shall deliver the Notes and the
Warrants to the Investors against payment of the Purchase Price to the Company
as described above, along with delivery by the Investors of an Accredited
Investor Certification and Investor Profile to the Selling Agent.  The
Accredited Investor Certification and Investor Profile are included in the
Investor Instructions booklet provided separately.
 
 
2.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investors, except as set forth (i) on a Schedule
of Exceptions to Representations and Warranties attached hereto as Exhibit C
(the “Schedule of Exceptions”) or (ii) in the Memorandum (as defined below), the
following:


2.1           Subsidiaries.  The Company does not presently own or control,
directly or indirectly, any interest in any other corporation, association, or
other business entity (as hereinafter defined) (each, a “Subsidiary” and
collectively, the “Subsidiaries”).  Unless the context requires otherwise, all
references herein to the “Company” shall refer to the Company and its
Subsidiaries. The Company is not a party to any joint venture, partnership, or
similar arrangement.
 
 
2

--------------------------------------------------------------------------------

 
 
2.2           Organization, Good Standing, and Qualification.  The Company is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Delaware, and has all requisite corporate power and
authority to carry on its business as now conducted.  The Company is duly
qualified to transact business and are in good standing in each jurisdiction in
which the failure to so qualify would have a Material Adverse Effect (as
hereafter defined).


2.3           Capitalization and Voting Rights.   The authorized capital stock
of the Company consists of 75,000,000 shares of Common Stock.  As of the date of
this Agreement, there was issued and outstanding 21,965,223 shares of Common
Stock.  As of the date of this Agreement, there were no issued and outstanding
options (“Options”) to purchase shares of Common Stock and warrants
(“Outstanding Warrants”) to purchase 1,409,750 shares of Common Stock.  All of
the issued and outstanding shares of Common Stock, and all shares of Common
Stock that may be issued upon exercise of Outstanding Warrants will be (upon
issuance in accordance with their terms), duly authorized, validly issued, fully
paid, nonassessable and free of all preemptive rights with respect to the
transactions contemplated by this Agreement.  Other than such Outstanding
Warrants, there are no outstanding or authorized options, warrants, rights,
agreements or commitments to which the Company is a party or which are binding
upon the Company providing for the issuance or redemption of any of its capital
stock.  There are no outstanding or authorized stock appreciation, phantom stock
or similar rights with respect to the Company.  The Company and the shareholders
of the Company are parties to a Buy-Sell Agreement which contains certain
customary rights of first refusal and other restrictions on transfer.  All of
the issued and outstanding (i) shares of Common Stock and (ii) Outstanding
Warrants were issued in compliance with applicable federal and state securities
laws.


2.4           Authorization.  All corporate action on the part of the Company,
its officers, directors, and shareholders necessary for the authorization,
execution and delivery of this Agreement, the Notes and the Warrants
(collectively, the “Transaction Documents”), the performance of all obligations
of the Company hereunder and thereunder and the authorization, issuance (or
reservation for issuance) and delivery of the Notes and the Warrants being sold
hereunder and the Common Stock issuable upon exercise of the Warrants
(collectively, the “Securities”), has been taken or will be taken prior to the
Closing, and the Transaction Documents constitute valid and legally binding
obligations of the Company, enforceable in accordance with their respective
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, and (iii) to the extent the indemnification provisions contained in
the Transaction Documents may be limited by applicable federal or state laws.


2.5           Valid Issuance of Notes, Warrants and Common Stock.
 
 
3

--------------------------------------------------------------------------------

 
 
(a)           The Notes and the Warrants which are being purchased by the
Investors hereunder, when issued, sold, and delivered in accordance with the
terms hereof for the consideration provided for herein, will be duly and validly
issued, and, based in part upon the representations of the Investors in this
Agreement, will be issued in compliance with all applicable federal and state
securities laws.  The equity securities issuable upon exercise of (i) the
Warrant and (ii) the warrant (the “Maturity Warrant”) issuable upon the
conversion of the Note in the circumstances described in section 1 of the Note
have been duly and validly reserved for issuance and, upon issuance in
accordance with the terms of the Warrant and the Maturity Warrant (and upon
payment of the exercise price as required by the Warrant and the Maturity
Warrant), shall be duly and validly issued, fully paid and nonassessable, and
issued in compliance with all applicable securities laws, as presently in
effect, of the United States and each of the states whose securities laws govern
the issuance of the Warrants and the Maturity Warrants hereunder.


(b)           All outstanding shares of Common Stock of the Company are duly and
validly authorized and issued, fully paid and nonassessable, and were issued in
compliance with all applicable federal and state securities laws.


2.6            Filings, Consents and Approvals.  Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (i) a proper Form D in accordance with
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Act”), and applicable Blue Sky filings and (ii) in all other cases where the
failure to obtain such consent, waiver, authorization or order, or to give such
notice or make such filing or registration could not have or result in,
individually or in the aggregate, a material and adverse effect on the results,
operations, properties, prospects or financial condition of the Company and its
Subsidiaries taken as a whole (“Material Adverse Effect”).


2.7           Litigation.  There is no action, suit, proceeding, claim or
investigation pending or, to the knowledge of the Company, currently threatened
against the Company which questions the validity of the Transaction Documents,
or the right of the Company to enter into any of them, or to consummate the
transactions contemplated hereby or thereby, or which might result, either
individually or in the aggregate, in any material adverse changes in the assets,
condition, affairs, or prospects of the Company, financially or otherwise, or
any change in the current equity ownership of the Company, nor is the Company
aware that there is any basis for the foregoing.  The foregoing includes,
without limitation, actions, pending or threatened (or any basis therefor known
to the Company), involving the prior employment of any of the Company’s
employees, their use in connection with the Company’s business of any
information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers.  The
Company is not a party or subject to the provisions of any order, writ,
injunction, judgment, or decree of any court or government agency or
instrumentality.
 
 
4

--------------------------------------------------------------------------------

 
 
2.8           Compliance with Other Instruments.  The Company is not in
violation or default of any provisions of its Certificate of Incorporation, as
amended to date, or Bylaws or, to its knowledge, of any instrument, judgment,
order, writ, decree, mortgage, indenture, lease, license or contract to which it
is a party or by which it is bound or, to its knowledge, of any provision of
federal, state, or local statute, rule, or regulation applicable to the Company,
except as would not reasonably be expected, singly or in the aggregate, to have
a Material Adverse Effect.  The execution, delivery, and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby will not result in any violation or default of any provisions of its
Certificate of Incorporation, as amended to date, or Bylaws or to the Company’s
knowledge, result in any such violation or be in conflict with or constitute,
with or without the passage of time and giving of notice, either a default under
any such instrument, judgment, order, writ, decree or contract, or an event
which results in the creation of any lien, charge, or encumbrance upon any
assets of the Company or the suspension, revocation, impairment, forfeiture, or
nonrenewal of any material permit, license, authorization, or approval
applicable to the Company, its business or operations, or any of its assets or
properties, except as would not reasonably be expected, singly or in the
aggregate, to have a Material Adverse Effect.


2.9           Compliance with Laws.  The conduct of business by the Company as
presently and proposed to be conducted is not subject to continuing oversight,
supervision, regulation or examination by any governmental official or body of
the United States or any other jurisdiction wherein the Company conducts or
proposes to conduct such business, except such regulation as is applicable to
commercial enterprises generally.  The Company has not received any notice of
any violation of or noncompliance with, any federal, state, local or foreign
laws, ordinances, regulations and orders (including, without limitation, those
relating to environmental protection, occupational safety and health, federal
securities laws, equal employment opportunity, consumer protection, credit
reporting, "truth-in-lending", and warranties and trade practices) applicable to
its business, the violation of, or noncompliance with, which would have a
materially adverse on the Company's business or operations, and the Company
knows of no facts or set of circumstances which would give rise to such a
notice.


2.10.          Insurance.  The Company has in full force and effect fire and
casualty insurance policies, with extended coverage, sufficient in amount
(subject to reasonable deductibles) to allow it to replace any of its properties
that might be damaged or destroyed, and the Company has insurance against other
hazards, risks, and liabilities to persons and property to the extent and in the
manner customary for companies in similar businesses similarly situated.


3.              Representations and Warranties of the Investors.  Each of the
Investors, severally and not jointly, hereby represents and warrants that:


3.1           Authorization.  Investor (i) if a natural person, represents that
Investor has reached the age of 21 and has full power and authority to execute
and deliver this Securities Purchase Agreement and all other Transaction
Documents and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Units, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Securities
Purchase Agreement and all other Transaction Documents and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Units, the execution and delivery of this Securities Purchase
Agreement has been duly authorized by all necessary action, this Securities
Purchase Agreement has been duly executed and delivered on behalf of such entity
and is a legal, valid and binding obligation of such entity; or (iii) if
executing this Securities Purchase Agreement in a representative or fiduciary
capacity, represents that it has full power and authority to execute and deliver
this Securities Purchase Agreement in such capacity and on behalf of the
subscribing individual, ward, partnership, trust, estate, corporation, or
limited liability company or partnership, or other entity for whom Investor is
executing this Securities Purchase Agreement, and such individual, partnership,
ward, trust, estate, corporation, or limited liability company or partnership,
or other entity has full right and power to perform pursuant to this Securities
Purchase Agreement and make an investment in the Company, and represents that
this Securities Purchase Agreement constitutes a legal, valid and binding
obligation of such entity.  The execution and delivery of this Securities
Purchase Agreement will not violate or be in conflict with any order, judgment,
injunction, agreement or controlling document to which Investor is a party or by
which it is bound.
 
 
5

--------------------------------------------------------------------------------

 
 
3.2           Purchase Entirely for Own Account.  The Securities to be purchased
by the Investor will be acquired for investment for the Investor’s own account
and not with a view to the resale or distribution of any part thereof, and such
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same.  Such Investor does not have any contract,
undertaking, agreement, or arrangement with any person to sell, transfer, or
grant participation to any person with respect to any of the
Securities.  Investor represents that it has full power and authority to enter
into this Agreement.


3.3           Disclosure of Information.  The Investor acknowledges that it has
received all the information that it has requested relating to the Company and
the purchase of the Notes and the Warrants.  The Investor further represents
that it has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the Notes and the
Warrants.  The foregoing, however, does not limit or modify the representations
and warranties of the Company in Section 2 of this Agreement or the right of the
Investor to rely thereon.


3.4           Investment Experience.  Investor is an investor in securities of
companies in the development stage and acknowledges that it is able to fend for
itself, can bear the economic risk of its investment, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Securities.  If other than an
individual, Investor also represents it has not been organized for the purpose
of acquiring the Securities.


3.5           Accredited Investor.  The Investor meets the requirements of at
least one of the suitability standards for an “accredited investor” within the
meaning of Rule 501 of Regulation D of the Securities and Exchange Commission
(the “SEC”) and as set forth on the Accredited Investor Certification.


3.6           Restricted Securities.  Investor understands that the Notes and
the Warrants (and the equity securities issuable upon conversion of the Notes
and Common Stock issuable upon exercise of the Warrant and the Maturity Warrant)
that it is purchasing are characterized as “restricted securities” under the
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering, and that under such laws and
applicable regulations such securities may be resold without registration under
the Act, only in certain limited circumstances.  In this connection, the
Investor represents that it is familiar with SEC Rule 144, as presently in
effect, and understands the resale limitations imposed thereby and by the Act.
 
 
6

--------------------------------------------------------------------------------

 
 
3.7           High Risk and Speculative Investment.  Investor recognizes that
the purchase of the Notes involves a high degree of risk including, but not
limited to, the following: (a) the Company requires funds in addition to the
proceeds to be derived from the sale of the Notes; (b) an investment in the
Company is highly speculative, and only investors who can afford the loss of
their entire investment should consider investing in the Company and the Notes;
(c) the Subscriber may not be able to liquidate its investment; (d)
transferability of the Notes and the Warrants is extremely limited; (e) in the
event of a disposition, the Investor could sustain the loss of its entire
investment; (f) the Company has not paid any dividends since its inception and
does not anticipate paying any dividends; (g) the Company may issue additional
securities in the future which have rights and preferences that are senior to
those of the Notes, the Warrants and the Common Stock; and (h) that the Common
Stock may not successfully become actively traded.  Investor has reviewed the
Risk Factors which are contained in the Confidential Information Memorandum,
dated as of September 19, 2011 (the “Memorandum”), a copy of which has been
delivered to Investor in connection herewith.
 
3.8           Use of Proceeds.  Investor acknowledges and understands that the
proceeds from the sale of the Notes are expected to be used by the Company as
set forth in the Memorandum.


3.9           Fees.  No Investor will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or any other Investor for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.


3.10          Legends.  It is understood that the certificates evidencing the
Notes and the Warrants (and the equity securities issuable upon conversion and
exercise thereof, respectively) may bear one or all of the following legends:


 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), AND ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AS SET FORTH IN THIS CERTIFICATE.  THE
SECURITIES REPRESENTED HEREBY MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN OPINION OF COUNSEL, REASONABLY ACCEPTABLE TO COUNSEL FOR THE COMPANY, TO
THE EFFECT THAT THE PROPOSED SALE, TRANSFER, OR DISPOSITION MAY BE EFFECTUATED
WITHOUT REGISTRATION UNDER THE ACT.”

 
 
7

--------------------------------------------------------------------------------

 
 
3.11           For ERISA plans only.  The fiduciary of the ERISA plan (the
“Plan”) represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities.  Investor fiduciary or Plan
(a) is responsible for the decision to invest in the Company; (b) is independent
of the Company or any of its affiliates; (c) is qualified to make such
investment decision; and (d) in making such decision, Investor fiduciary or Plan
has not relied primarily on any advice or recommendation of the Company or any
of its affiliates


3.12           Investor should check the Office of Foreign Assets Control
(“OFAC”) website at <http://www.treas.gov/ofac> before making the following
representations. Investor represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals.  The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>.  In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists; To the best of Investor’s knowledge, none of: (1) Investor; (2)
any person controlling or controlled by Investor; (3) if Investor is a
privately-held entity, any person having a beneficial interest in Investor; or
(4) any person for whom Investor is acting as agent or nominee in connection
with this investment is a country, territory, individual or entity named on an
OFAC list, or a person or entity prohibited under the OFAC Programs.  Please be
advised that the Company may not accept any amounts from a prospective investor
if such prospective investor cannot make the representation set forth in the
preceding paragraph.  Investor agrees to promptly notify the Company and the
Selling Agent should Investor become aware of any change in the information set
forth in these representations.  Investor understands and acknowledges that, by
law, the Company may be obligated to “freeze the account” of Investor, either by
prohibiting additional subscriptions from Investor, declining any redemption
requests and/or segregating the assets in the account in compliance with
governmental regulations, and the Selling Agent may also be required to report
such action and to disclose Investor’s identity to OFAC.  Investor further
acknowledges that the Company may, by written notice to Investor, suspend the
redemption rights, if any, of Investor if the Company reasonably deems it
necessary to do so to comply with anti-money laundering regulations applicable
to the Company and the Selling Agent or any of the Company’s other service
providers.  These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs.
 
3.13.  To the best of Investor’s knowledge, none of: (1) Investor; (2) any
person controlling or controlled by Investor; (3) if Investor is a
privately-held entity, any person having a beneficial interest in Investor; or
(4) any person for whom Investor  is  acting  as  agent or  nominee in
connection with this investment is a senior foreign political figure,2 or any
immediate family3 member or close associate4 of a senior foreign political
figure, as such terms are defined in the footnotes below.
 

--------------------------------------------------------------------------------

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
 
 
8

--------------------------------------------------------------------------------

 
 
3.14  If Investor is affiliated with a non-U.S. banking institution (a “Foreign
Bank”), or if Investor receives deposits from, makes payments on behalf of, or
handles other financial transactions related to a Foreign Bank, Investor
represents and warrants to the Company that: (1) the Foreign Bank has a fixed
address, other than solely an electronic address, in a country in which the
Foreign Bank is authorized to conduct banking activities; (2) the Foreign Bank
maintains operating records related to its banking activities; (3) the Foreign
Bank is subject to inspection by the banking authority that licensed the Foreign
Bank to conduct banking activities; and (4) the Foreign Bank does not provide
banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.


4.           Conditions of the Investors’ Obligations at Closing.  The
obligations of the Investors under subsection 1.1 of this Agreement are subject
to the fulfillment on or before each Closing of each of the following
conditions:


4.1           Representations and Warranties.  The representations and
warranties of the Company contained in Section 2 hereof shall be true on and as
of the Closing with the same effect as though such representations and
warranties had been made on and as of the date of such Closing.


4.2           Performance.  The Company shall have performed and complied with
all agreements, obligations, and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.


4.3           Compliance Certificate.  The President or Chief Executive Officer
of the Company shall deliver to the Selling Agent on behalf of the Investors, at
the Closing, a certificate certifying that the conditions specified in
Sections 4.1 and 4.2 have been fulfilled.


4.4           Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to the
Selling Agent and counsel to the Selling Agent, and they shall have received all
such counterpart original and certified or other copies of such documents as
they may reasonably request.
 

--------------------------------------------------------------------------------

2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.
 
4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.
 
 
9

--------------------------------------------------------------------------------

 
 
4.5            Delivery of Notes and Warrants.  The Company shall have delivered
the Notes and the Warrants to the Investors, as specified in Section 1.


5.           Conditions of the Company’s Obligations at Closing.  The
obligations of the Company to the Investors under this Agreement are subject to
the fulfillment on or before any Closing of each of the following conditions by
the Investors:


5.1           Representations and Warranties.  The representations and
warranties of the Investors contained in Section 3 shall be true on and as of
such Closing with the same effect as though such representations and warranties
had been made on and as of such Closing.


5.2           Payment of Purchase Price.  The Investors shall have delivered the
purchase price specified in Section 1.2.


6.           Indemnification.  The Investors, severally and not jointly, agree
to indemnify and hold harmless the Company, the Selling Agent, and their
respective officers, directors, employees, agents, control persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Investor of any covenant
or agreement made by the Investor herein or in any other document delivered in
connection with this Agreement.


7.           Miscellaneous.


7.1           Survival of Warranties.  All of the representations and warranties
made herein shall survive the execution and delivery of this Agreement for a
period of one year.  The Investors are entitled to rely, and the parties hereby
acknowledge that the Investors have so relied, upon the truth, accuracy and
completeness of each of the representations and warranties of the Company
contained herein, irrespective of any independent investigation made by
Investors.  The Company is entitled to rely, and the parties hereby acknowledge
that the Company has so relied, upon the truth, accuracy and completeness of
each of the representations and warranties of the Investors contained herein,
irrespective of any independent investigation made by the Company.


7.2           Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of any Notes sold hereunder or any Common Stock issued upon
conversion thereof).  Nothing in this Agreement, express or implied, is intended
to confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
7.3           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of New York as applied to agreements among New York
residents entered into and to be performed entirely within New York. The parties
hereto (1) agree that any legal suit, action or proceeding arising out of or
relating to this Agreement shall be instituted exclusively in New York State
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, (2) waives any objection which the Company
may have now or hereafter to the venue of any such suit, action or proceeding,
and (3) irrevocably consents to the jurisdiction of the New York State Supreme
Court, County of New York, and the United States District Court for the Southern
District of New York in any such suit, action or proceeding.  The Company
further agrees to accept and acknowledge service of any and all process which
may be served in any such suit, action or proceeding in the New York State
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York and agrees that service of process upon the
Company mailed by certified mail to the Company's address shall be deemed in
every respect effective service of process upon the Company, in any such suit,
action or proceeding.  THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.


7.4           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or by e-mail delivery of a “.pdf” format data file,
either of which shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) this Agreement with
the same force and effect as if such facsimile or “.pdf” signature page were an
original thereof.


7.5           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
7.6           Notices.  Unless otherwise provided, any notice, authorization,
request or demand required or permitted to be given under this Agreement shall
be given in writing and shall be deemed effectively given upon personal delivery
to the party to be notified or three (3) days following deposit with the United
States Post Office, by registered or certified mail, postage prepaid, or two
days after it is sent by an overnight delivery service, or when sent by
facsimile with machine confirmation of delivery addressed as follows:


If to the Investors to:


The addresses sent forth on the signature pages attached.


If to Company, to:


Organovo, Inc.
5871 Oberlin Drive, Suite 150
San Diego, Ca. 92121
Attention: Keith Murphy, Chief Executive Officer
 
With a copy to:
 
Meister Seelig & Fein LLP
Two Grand Central Tower
140 East 45th Street
New York, NY 10017
Attention: Kenneth S. Goodwin, Esq.
 
Any party may change its address for such communications by giving notice
thereof to the other parties in conformity with this Section.


7.7           Compensation of Selling Agent.  The Investor acknowledges that it
is aware that the Selling Agent will receive from the Company, in consideration
of its services as Selling Agent in respect of the transactions contemplated
hereby, compensation as set forth in the Memorandum. The Selling Agent has
waived the payment of a cash commission and non-accountable expense allowance
upon conversion of the Notes in a Qualified Next Round Financing (as such term
is defined in the Notes).


7.8           Transaction Expenses; Enforcement of Transaction Documents.  The
Company and each Investor shall pay their respective costs and expenses incurred
with respect to the negotiation, execution, delivery and performance of this
Agreement.   If any action at law or in equity is necessary to enforce or
interpret the terms of the Transaction Documents, the prevailing party shall be
entitled to reasonable attorney’s fees, costs, and necessary disbursements in
addition to any other relief to which such party may be entitled.
 
 
12

--------------------------------------------------------------------------------

 
 
7.9           Amendments and Waivers.  This Agreement may be amended or
terminated and the observance of any term of this Agreement may be waived with
respect to all parties to this Agreement (either generally or in a particular
instance and either retroactively or prospectively), with the written consent of
the Company and the Note Requisite Holders (as defined below).  Notwithstanding
the foregoing, (a) this Agreement may not be amended or terminated and the
observance of any term hereunder may not be waived with respect to any Investor
without the written consent of such Investor unless such amendment, termination
or waiver applies to all Investors in the same fashion and (b) the Schedule of
Investors hereto may be amended by the Company from time to time to add
information regarding additional Investors participating in Subsequent Closings
without the consent of the other parties hereto.  The Company shall give prompt
written notice of any amendment or termination hereof or waiver hereunder to any
party hereto that did not consent in writing to such amendment, termination or
waiver.  Any amendment, termination or waiver effected in accordance with this
Section 7.9 shall be binding on all parties hereto, even if they do not execute
such consent.  No waivers of or exceptions to any term, condition or provision
of this Agreement, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such term, condition or
provision.  Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each holder of any securities purchased under this
Agreement at the time outstanding (including securities into which such
securities are convertible), each future holder of all such securities, and the
Company. For purposes hereof, “Note Requisite Holder(s)” shall mean holders of
Notes representing at least 66% of the aggregate amount of principal then
outstanding under such Notes.


7.10           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of this Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.


7.11           Entire Agreement.  This Agreement and the documents referred to
herein constitute the entire agreement among the parties and no party shall be
liable or bound to any other party in any manner by any warranties,
representations, or covenants except as specifically set forth herein or
therein.


7.12           Independent Nature of Investors.  The obligations of each
Investor under this Agreement or other transaction document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under this Agreement or any other transaction document.  Each Investor
shall be responsible only for its own representations, warranties, agreements
and covenants hereunder.  The decision of each Investor to purchase Notes and
Warrants pursuant to this Agreement has been made by such Investor independently
of any other Investor and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Investor or by any agent or employee of any other Investor, and no
Investor or any of its agents or employees shall have any liability to any other
Investor (or any other person) relating to or arising from any such information,
materials, statements or opinions.  Nothing contained herein or in any other
transaction document, and no action taken by any Investor pursuant hereto or
thereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement.  Except as otherwise provided in this Agreement or any other
transaction document, each Investor shall be entitled to independently protect
and enforce its rights arising out of this Agreement or out of the other
transaction documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose.  Each
Investor represents and warrants that it has been represented by its own
separate legal counsel in connection with the transactions contemplated hereby
and acknowledges and understands that Meister Seelig & Fein LLP has served as
counsel to the Company only, and the Investors cannot rely upon Meister Seelig &
Fein LLP in any manner with regard to their decision to participate in the
transactions contemplated hereby.  Each Investor also acknowledges and
understands that Littman Krooks LLP has served as counsel to the Selling Agent
only and the Investors cannot rely upon Littman Krooks LLP in any manner with
regard to their decision to participate in the transactions contemplated hereby.




[Signatures on page following]

 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


Company:
 

ORGANOVO, INC.        
By:
/s/      Name:  Keith Murphy     Title:    Chief Executive Officer  


 
Investors:


[TO SIGN AND COMPLETE SIGNATURE PAGE ANNEXED HERETO]
 
 
14

--------------------------------------------------------------------------------

 
 
By execution and delivery of this signature page, you are agreeing to become an
Investor, as defined in that certain Securities Purchase Agreement (the
“Purchase Agreement”) by and among Organovo, Inc., a Delaware corporation (the
“Company”) and the Investors (as defined in the Purchase Agreement), dated as of
September_5_, 2011, and acknowledges having read the representations in the
Purchase Agreement section entitled “Representations and Warranties of the
Investors,” and hereby represents that the statements contained therein are
complete and accurate with respect to the undersigned as an Investor.  


INVESTOR:
Print Name: ________________________
Signature:__________________________
Title (if entity)_______________________
__________________________________
Street Address
__________________________________
Street Address – 2nd line
__________________________________
City, State, Zip
Purchase Price: $___________________
Date: __________________
Contact Person: ______________________
Telephone No. _____________________
E-mail Address: ____________________
Soc Sec # or Fed ID #________________




--------------------------------------------------------------------------------

 5   To be completed to reflect date of initial closing.  Investors should not
complete this.
 
 
15

--------------------------------------------------------------------------------

 
 
SCHEDULE OF INVESTORS


[TO BE COMPLETED BY COMPANY AT EACH CLOSING]


Name
Purchase Price
Note Amount
Number of Warrants
                                                                               
       





 
16

--------------------------------------------------------------------------------

 
 
EXHIBIT A


NOTE


[ATTACHED SEPARATELY]
 
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
EXHIBIT B


WARRANT


[ATTACHED SEPARATELY]
 
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT C


SCHEDULE OF EXCEPTIONS
 
Section 2.1


The Company has entered into an agreement with Pfizer Inc. and an agreement with
ABT Holding Company, a subsidiary of Athersys, Inc., for collaborative research
and other projects relating to product development.




Section 2.3.


From March, 2008 through August, 2011 the Company issued (the “Prior Offering”)
Convertible Notes in the aggregate principal amount of $3,130,000.  All
purchasers of the Convertible Notes represented that they were “accredited
investors,” within the meaning of Rule 501 of Regulation D, and the Prior
Offering was conducted pursuant to the exemption from registration afforded by
Rule 506 of Regulation D.  However, the Company has not filed a Form D with the
SEC with respect to the Prior Offering, nor has it made any filings with any
state securities commissions with respect to the Prior Offering.  Pursuant to an
Exchange Agreement among the Company and the holders of the Convertible Notes,
said holders, except for one note holder with a $100,000 principal amount, have
exchanged the entire principal of, and interest on, the Convertible Notes for
shares of Common Stock and Outstanding Warrants as further described in the
Memorandum.


The Company has made restricted grants of its common stock to certain of its
employees and consultants, all of which vest over four years.  Certain of these
grants have been incorrectly identified as option grants in offer letters
executed by the Company and the employee or consultant.  The Company is in the
process of preparing the necessary documentation to properly reflect the grants
of its restricted stock, as applicable.
 
The shares of Common Stock issued pursuant to the Exchange Agreement and the
restricted stock grants are included in the 21,965,223 shares of Common Stock
issued and outstanding as of the date of this Agreement.
 
 
 
 
 
19 

--------------------------------------------------------------------------------